DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.IN 201621002677 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The earliest date (02/11/2016) is not being granted for the claims listed below (6-8,15-16,19-24), and the date of the PCT/IN2017/050059 (02/13/2017) is the date being given for these claims (6-8,15-16,19-24) since Application IN 201621002677 filed on 2016-02-11 fails to disclose these limitations as follows:
Dependent claims 6-7 and claims 15-16:
a hollow housing assembly having a top face angled with respect to a ground and a bottom face depressed into the housing, thereby providing a bottom portion including cladding and an area for placement of the measurement chamber. a solar panel installed on the top face; at least one hole on the cladding; a ventilation cutout on at least one face of the housing assembly allowing outflow of air from inside of the hollow housing assembly through natural or forced draft into the surrounding air.
 Independent Claim 8:
An air constituent measurement apparatus comprising: a gas measurement chamber and a particulate measurement chamber.
dependent Claim 19: 
“a protective coating for reducing the effect of at least one of: electromagnetic and radio waves”
dependent Claim 20: 
a protective coating for reducing the effect of at least one of: electromagnetic and radio waves, in the measurement chamber.
dependent Claim 21: 
isolating inlet air from said surrounding air and electromagnetic or radio waves.
Claims 22 and 24:
an opening that gradually reduces in area with a narrower opening into a particulate measurement chamber to cause venturi effect and the outlet separator comprises an opening that gradually increases in area with a narrower opening into a particulate measurement chamber to cause reverse venturi effect.
Claim 23:
The inlet and the outlet separator comprises a cylindrical section cut along an axis of the cylinder with a stationary part and a rotatory part rotating along the axis of shaft to allow for inlet of air to the measurement chamber and wherein the gas measurement sensors and the particulate measurement sensor are placed on the shaft.

Response to Amendment / Arguments
The response and amendments, filed on 08/01/2022 has been entered. Claims 21-25 are newly added. Claims 1, 4, 6, 8, 12, 14-15 are amended. Claims 1, 3, 4, 6-9, 11-17 and 19-25 are currently pending upon entry of this Amendment. The previous objections and 112 rejections are withdrawn due to amendment. Applicant’s arguments regarding the prior art rejections of using Bertaux and SEKIN also Cherin and Yong have been fully considered but are moot as amendment necessitated the new ground of rejection.

Applicant’s argument regarding the rejection of claim 3 that Weling is a continuous flow monitoring apparatus with no chamber, is not persuasive: 

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Weling in ¶0033 and ¶0027 teaches the materials with high affinity to certain gases such as target chemicals and the adsorption of these chemicals, therefore, one knows the right selection of these coatings can increase affinity for desired target gas while reducing background chemicals.
 Therefore, the combination of Weling and Yoon or Kimoto meet the limitation.

Applicant’s argument regarding rejection claim 4 that that Martin is a continuous measurement apparatus but the instant application a non-continuous  sampling apparatus, is not persuasive: 
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

First, the amended claim cites “measurement consisting essentially of detection of the constituent of inlet air comprising particulates and gases”. 

 Based on the broadest reasonable interpretation the claim only cites inlet air that is detected comprising particulates and gases.

Second, even if the claim at the most cites measuring device with detection of both particles and gases of inlet air and Martin teaches detection of both particles and gases in the inlet air. Martin is not relied upon to teach not continuous or other limitations that are taught by Yoon or Kimoto.
Therefore, Martin meet the limitation as broadly as can reasonable be interpreted.

Applicant’s argument that Sundal does not have sampling system to collect air, is not persuasive: 
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In this case, claim recites and Sundal teaches  a method for air constituent measurement comprising the steps of: inletting surrounding air (¶0061- the first and second chamber parts 106, 108 mate together in a close-fitting relationship so as to create and restrict the flow of air through the overlapping region between the two parts) into a measurement chamber 105; isolating inlet air from said surrounding air (e.g., ¶0061 and ¶0062- air inside chamber 105 between 106 and 108 is isolated/restricted from surrounding air); measuring the constituent of inlet air atleast one real-time air constituent sensor (using photodiode 202).  

Therefore, Sundal meets the limitation as broadly it could be interpreted.

Election/Restrictions
Newly submitted claims 23 and 24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Species 1 : The air constituent apparatus with stationary parts in a cubical space e.g., shown in figures 2-3.
Species 2: The air constituent apparatus with rotary parts and cylindrical space e.g., shown in figures 4-5.
Since applicant has received an action on the merits for the originally presented invention, i.e., species 1, directed to claims 1, 8, 17 and figures 2-3, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 23 and 24 that are directed to figures 4-5 and species 2, are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim objections

Claims 1, 3-4, 6-9, 11-17, 19-22 are objected to because of the following informalities:  

Regarding claim 1:
 claim line 4:  The term “Inlet” should be corrected to read – inlet --.  Inlet is not a proper noun and should not be capitalized.
claim line 12:  Should the term “surrounding” be corrected to read as for example
– surrounding air --
Regarding claim 4:
claim line 2:  The term “constituent” should be corrected to read as – constituents --Claims 1 recites plural constituents; and particulates and gases would represent plural constituents.

Regarding claim 8:
claim line 5:  The term – particulate – has been misspelled.
claim lines  9, 13, 19, and 22:  The term “Inlet” should be corrected to read – inlet --.
claim line 13:  The term “the surroundings” lacks antecedent basis.
Regarding claim 12:
claim line 2:  The term “constituent” should be corrected to read – constituents –
Claims 1 recites plural constituents; and particulates and gases would represent plural constituents.

Regarding claim 17:
claim line 5:  The “colon” should be replaced with a – semicolon --; and the conjunction
– and – should be inserted after the semicolon.

Regarding claim 21:
claim line 3:  The term “Radio” should be corrected to read – radio --.

Regarding claim 22:
claim lines 2 and 7:  The term – measurement – should be inserted after the term “particulate”.  Consistency in the terminology should be observed throughout the claim language.

Remaining mentioned claims above are objected because of their dependency to an objected claim.

 Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-9, 11-16, and 22-25 are
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim line 9:  Is this “a constituent” the same constituents previously claimed in claim line 2.

Regarding claim 3, claim line 3:  The phrase “the gasses” lacks antecedent basis.  Are “gasses” and fumes the same or different?

Regarding claim 8, claim line 5:  Which “measurement chamber” is being referenced, the gas or the particulate? Also, claim line 9:  Is this “a constituent” the same constituents previously claimed in claim line 2. Claim line 13:  The term “the surroundings” lacks antecedent basis.

Regarding claim 11, claim line 3:  The phrase “the gasses” lacks antecedent basis.  Are “gasses” and fumes the same or different?

Regarding claim 13, claim line 1:  When did the at least one gas sensor (claim 8, claim line 9) become a plurality of gas sensors?  Applicant has to first preface that the at least one gas sensor comprise a plurality or more than one.

Regarding Claim 14 recites “wherein the particulate inlet separator is located at an angle with respect to the ground and configured to allow passage of the surrounding air moving in sideward direction”. It is not clear what it means an angled inlet allow passage of the surrounding air moving in sideward direction to compare prior art with the limitation, rendering claim indefinite.

Regarding claim 20, claim line 4:  Which “measurement chamber” is being referenced, the gas or the particulate?

Regarding claim 22, claim line 2:  Is this “an inlet separator” the same inlet separator previously claimed in claim 8 (claim line 14)?
claim line 5:  Is this “a particulate measurement chamber” the particulate measuring chamber previously claimed in claim 8 (claim line 3)?
claim line 6:  When did the at least one real-time particulate sensor (claim 8, claim line 9) become a plurality of particulate measurement sensors?  Applicant has to first preface that the at least one particulate sensor comprise a plurality or more than one.

Regarding claim 25, claim line 2:  The phrase “the particulate measurement… subsystem” lacks antecedent basis.
claim line 3:  The phrase “the gas measurement… subsystem” lacks antecedent basis.

 	Remaining mentioned claims are rejected based on their dependencies to a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being
anticipated by Yoon (KR20160123762, “Yoon”).

Regarding claim 1, 
Yoon discloses in Figs.1-2 an air constituent measurement apparatus (e.g., abstract or ¶0001-fine dust measuring device) for measuring constituents of inlet air (fine dust, ¶0020-particulate matter) comprising:
 a measurement chamber (e.g., ¶0013 constant temperature and humidity chamber 20/ with cooling heating region 300); 
an air conditioning system (e.g., ¶0017-¶0018¶0021 thermoelectric element and conductive polymer hygroscopic material- cooling heating region 300) configured to maintain the temperature and humidity of the Inlet air in the measurement chamber (at least Abstract ¶0007-¶0008 ¶0012-¶0013 ¶0016 e.g., constant temperature 25C and humidity 20%);
an inlet separator (inlet port100, negative ion charge 200, and not shown pump ¶0016¶0024) wherein inlet separator separates surrounding air and the inlet air, to isolate the surrounding air from the inlet air (e.g., 200 ionize particles and thermoelectric element and conductive polymer hygroscopic material condition inlet air separate it from surrounding air), to intermittently control (e.g., Abstract: air flow rate can be corrected at a constant temperature and humidity in various environments through a pump as disclosed in e.g.,¶0012 and 0016 the invention has a function to adjust the inflow air in various indoor and outdoor environments in summer and winter season to a constant temperature and humidity in a short time¶0024 air from indoor and outdoor environments flows into the constant temperature and humidity chamber through a pump, and the air introduced into the constant temperature and humidity chamber is constantly adjusted to the temperature and humidity desired by the user) the flow of surrounding air (e.g., Abstract) into the measurement chamber (20); 
at least one real-time sensor (e.g., abstract: real time measurement for dust weight measurements 30/10) configured to measure a constituent (e.g., Abstract: dust or particulate matter¶0020) of the inlet air 200; and 
an outlet separator (e.g., ¶0009¶0021¶0027 outlet port 400) wherein the outlet separator (400) separates the inlet air (100) and the surrounding air, to isolate the inlet air from the surrounding air, and intermittently control the flow of the inlet air (e.g., Abstract air flow rate can be corrected at a constant temperature and humidity) the flow of the inlet air (from port 200) into the surroundings.  

Regarding claim 17
 Yoon in Figs. 1-2 discloses a method for air constituent measurement comprising the steps of: inletting surrounding air (100) into a measurement chamber 20; isolating inlet air from said surrounding air (inlet port100, negative ion charge 200, and not shown pump ¶0016¶0024); conditioning of the inlet air for optimum quantity of temperature and humidity prior to measurement of the constituent of inlet air (e.g.¶0013 constant temperature and humidity chamber 20/ with cooling heating region 300) measuring the constituent of inlet air atleast one real-time air constituent sensor (e.g., abstract: real time measurement for dust weight measurements 30/10).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Weling et al. (US 20150323430A1, “Weling”).

Regarding claim 3 which depends on claim 1,

Yoon discloses all of the limitations of the base claim, but fails to further disclose an inner coating for reducing inlet of fumes caused by chamber construction material into the measurement chamber and surface absorption of the gases by the chamber construction material.  

Weling in Figs 2-4 teaches an inner coating (¶0033 -Teflon or glass that have high affinity for certain gases or low affinity for others) for reducing inlet of fumes (¶0027- the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals) into the chamber (12) and surface absorption of the gases by the chamber construction material (¶0027- choosing a coating that has high affinity for fumes and by the chamber construction material). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different coatings as taught by Weling for Yoon’s measurement chamber to reduce inlet of fumes caused by chamber construction material into the measurement chamber. One of ordinary skill in the art would know right selection of the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals, such as exhaust fumes (as suggested by Weling- ¶0027- therefore, one can choose, depends on a specific application, a right coating to reduce inlet of fumes caused by chamber construction material into the measurement chamber).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of
Martin (US 20130174646 A1,” Martin”).

Regarding claim 4 which depends on claim 1,

 	Yoon discloses all of the limitations of the base claim, but fails to further disclose wherein measurement consisting essentially of detection of the constituent of inlet air comprising particulates and gases. 

Martin at least in figure 2 teaches the constituent of inlet air includes particulates and gases.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure both particulate and gases as taught by Martin for Yoon’s measurement devise. One of ordinary skill in the art would know air quality may be affected by components in particulate form as well as components gaseous form and analyzing both particulates and gases yields a thorough air quality measurement device and makes the system more reliable and useful.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Kanenari (US20120222478A1,” Kanenari”) and Cherin (US 20160238494 A1, “Cherin”).

Regarding claim 6 which depends on claim1,

  Yoon discloses all of the limitations of the base claim, Yoon further discloses a hollow housing assembly having a top face (top face h assembly in both inventions have a zero angle with ground) angled (angle is equal to zero) with respect to a ground and a bottom face (bottom face of the device).

Examiner notes that claiming an angled surface with respect to a ground may be interpreted more broadly than applicant’s interpretation, as a user can hold the device in any orientation and the system will still have the same function. Therefore, as device  of Yoon can be angled with respect to ground, both arts meets the claim limitation.

Yoon fails to disclose a bottom face depressed into the housing thereby providing a bottom portion including cladding an area for placement of the measurement chamber.

Kanenari in e.g., fig.4 teaches a bottom face ( face of housing 22) that depressed into the housing (22) thereby providing a bottom portion including cladding an area for placement (placement sensor unit 28 and power supply 34).
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Yoon’s apparatus as taught by Kanenari to have a bottom face depressed into the housing thereby providing a bottom portion for placement of the measurement chamber. One of ordinary skill in the art would know adjusting/modifying a housing depends on the application of air measurement but the combination does not teach including cladding.

Cherin in figures 1, 3A, and 6 teaches providing a bottom portion including cladding (¶0041- chamber 201 that contains measurement device 102 isolated to protect all electric parts) for placement of the measurement chamber (e.g., the top face is pushed inwards as shown in drawings and provide the space for measuring device 102).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Yoon’s apparatus modified by Kenanari as taught by Cherin to providing a bottom portion including cladding. One of ordinary skill in the art would know adjusting/modifying a housing depends on the application of air measurement.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Sundal et al. (US 20140157864 A1).

Regarding claim 19 which depends on claim 1

 Yoon fails to disclose a protective coating for reducing the effect of at least one of: electromagnetic and radio waves, in the measurement chamber.

Sundal for example in ¶0069 teaches a protective coating (coating the interior housing parts covering sensors with a conductive film to shield them from electromagnetic noises) for reducing the effect of atleast one of: electromagnetic and radio waves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use Sundal’s protective coatings for Yoon’s sensors if they are sensitive.  One of ordinary skill in the art would know sensitive sensors should be protected from electromagnetic noises (as suggested by Sundal in ¶0069).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view 
of Martin.

Regarding claim 25 which depends on claim 1,
Yoon discloses a processing unit (50) being coupled to the particulate measurement (20), a measurement system(10/30), and an environmental data measurement subsystems (40).
Yoon fails to disclose a display unit is communicatively coupled with a processing unit and gas measurement system.
Martin teaches a display unit (102) is communicatively coupled with a processing unit (processing system in server 108) and gas measurement system (212-218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Martin’s display and connect it to Yoon’s processing system that is connected to different sensors. One of ordinary skill in the art would know is common knowledge in the art to use any processor to a display so user can monitor the results at least for marketability and gas sensors are required to measure gaseous components in air.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Yong et al. (KR 20120025036, prior art of record - all citations are to the previously provided English translation) and Xi et al. (CN 204228984 U).

Regarding claim 8, 

Yoon in Figs.1-2 discloses an air constituent measurement apparatus for measuring the constituents of inlet air (e.g., abstract or ¶0001-fine dust measuring device), comprising:
a particular measurement chamber (20); 
an air conditioning system (e.g., ¶0017-¶0018¶0021 thermoelectric element and conductive polymer hygroscopic material- cooling heating region 300) configured to maintain the temperature and humidity of the Inlet (100) in the measurement chamber (at least Abstract ¶0007-¶0008 ¶0012-¶0013 ¶0016 e.g., constant temperature 25C and humidity 20%);

Yoon fails to explicitly disclose a gas measurement chamber;
an inlet separator for the gas measurement chamber, wherein the inlet separator separates surrounding air and the inlet air to isolate the surrounding air from the inlet air and intermittently control the flow of surrounding air into the gas measurement chamber; 
at least one real-time gas sensor configured to measure a gas constituent of Inlet air; 
an outlet separator for the gas measurement chamber, wherein the outlet separator separates inlet air and the surrounding air to isolate the inlet air from the surrounding air and intermittently control the flow of the Inlet air into the surroundings.
Yong teaches in FIG.2 an air constituent measurement apparatus 10 comprising both a gas measurement chamber 11 and a particulate measurement chamber 12.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use both a gas measurement chamber and a particulate measurement chamber, as taught by Yong, in the device of Yoon to yield a thorough air quality measurement device. Air quality may be affected by components in particulate form as well as components gaseous form. By including a gas component measurement chamber as well as a particulate component measurement chamber, both contributions to the air quality may be measured and assessed and yield a more reliable air constituent system.

Xi in figure 5 (see fig.1 for numerical references) teaches a multi-parameter sensing module (10) and a gas measurement chamber (101);
an inlet separator (pump 114 and dehumidifier 115) for the gas measurement chamber (101), wherein the inlet separator separates surrounding air and the inlet air to isolate the surrounding air from the inlet air and intermittently control the flow of surrounding air into the gas measurement chamber (¶0060-every 10 second control unit 109 maintain a constant temperature makes it obvious to control flow and thermal means to maintain humidity and temperature); 
at least one real-time gas sensor (111/110) configured to measure a gas constituent of inlet air; 
an outlet separator (105a/105b) for the gas measurement chamber (101), wherein the outlet separator separates inlet air and the surrounding air to isolate the inlet air from the surrounding air and intermittently control the flow (fan 113) of the Inlet air into the surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a gas measurement chamber; an inlet separator for the gas measurement chamber, wherein the inlet separator separates surrounding air and the inlet air to isolate the surrounding air from the inlet air and intermittently control the flow of surrounding air into the gas measurement chamber; at least one real-time gas sensor configured to measure a gas constituent of Inlet air; an outlet separator for the gas measurement chamber, wherein the outlet separator separates inlet air and the surrounding air to isolate the inlet air from the surrounding air and intermittently control the flow of the Inlet air into the surroundings as taught by Xi for Yoon’s system modified by Yong. One of ordinary skill in the art would know a control system to manage flow and maintain temperature and humidity in a predetermined range eliminate errors of volatilizing other volatile components and modify both gas and particular measurement system to increase accuracy for measuring all air constituents.

Regarding claim 13 which depends on claim 8,

 Yoon further discloses the gas sensors 30/10 are facing a ground thereby avoiding the deposition of dust particles on the sensors.  
Examiner notes that claiming facing the ground may be interpreted more broadly than applicant’s interpretation, as a user can hold the device in any orientation and system will still have the same function. Therefore, user can hold device of Yoon facing the ground and Yoon’s sensors meet the claim limitation.



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong, and Xi as applied to claim 8 above, and further in view of Kimoto (JP 2011013157 A).

Regarding claim 9 which depends on claim 8,

 Yoon combined with Yong and Xi fail to disclose a filtration mechanism in the gas measurement chamber, configured to filter particulates from entering the gas measurement chamber.
 Kimoto in fig.1 discloses a filtration mechanism (27/2) in the gas measurement chamber 1, configured to filter particulates from entering the gas measurement chamber (e.g., ¶0011and¶0004). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Kimoto’s filtration mechanism for Yoon’s device modified by Yong and Xi. One of ordinary skill in the art would know are constituents include both course and fine particles (CP and FP) and FP is thought to affect diseases such as cardiovascular disease, lung cancer, and asthma, even at low concentrations and filter CP to improve the quality of device for only sucking and measuring the fine particles.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong, and Xi as applied to claim 8, further in view of Weling.

Regarding claim 11 which depends on claim 8,

Yong combined with Xi and Yoon fail to further disclose an inner coating for reducing inlet of fumes caused by chamber construction material into the measurement chamber and surface absorption of the gases by the chamber construction material.  

Weling in Figs 2-4 teaches an inner coating (¶0033 -Teflon or glass that have high affinity for certain gases or low affinity for others) for reducing inlet of fumes (¶0027- the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals) into the chamber (12) and surface absorption of the gases by the chamber construction material (¶0027- choosing a coating that has high affinity for fumes and by the chamber construction material). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different coatings as taught by Weling for Yoon’s measurement chamber modified by Yong and Xi to reduce inlet of fumes caused by chamber construction material into the measurement chamber. One of ordinary skill in the art would know right selection of the coating may provide higher affinity for target chemical species, while reducing the substrates affinity for common background chemicals, such as exhaust fumes (as suggested by Weling- ¶0027), therefore, one can choose these coating depends for air or gas analyzers depends on the application.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong,
and Xi as applied to claim 8 above, further in view of Martin.

Regarding claim 12 which depends on claim 8,

 	Yoon combined with Yong and Xi fail to further disclose wherein measurement consisting essentially of detection of the constituent of inlet air comprising particulates and gases. 

Martin at least in figure 2 teaches the constituent of inlet air includes particulates and gases.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure both particulate and gases as taught by Martin for Yoon’s measurement devise modified by Yong and Xi. One of ordinary skill in the art would know air quality may be affected by components in particulate form as well as components gaseous form and analyzing both particulates and gases yields a thorough air quality measurement device and makes the system more reliable and useful.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong
and Xi as applied to claim 8 above, further in view of Bertaux (US 20160116405 A1).

Regarding claim 14 which depends on claim 8, 

 Yoon combined with Yong and Xi fail to further discloses the particulate inlet separator is located angled with respect to a ground and configured to allow passage of the surrounding air moving in sideward direction.  
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Bertaux discloses a particulate inlet separator (FIG.1B -35/195; e.g. 35 is angled) is located at an angle with respect to the ground and configured to allow passage of the surrounding air moving in sideward direction (for example in fig.10, covers 100 and 105 are movable in any direction meet this limitation-¶0042).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yoon’s device so that Yoon’s particulate inlet separator (modified by Yong and Xi) is located angled with respect to a ground and configured to allow passage of the surrounding air moving in sideward direction as taught by Bertaux. One of ordinary skill in the art would know this design for a better air flow.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong, Xi as applied to claim 8 above, further in view of Kanenari and Cherin.

Regarding claim 15 which depends on claim 8,

 Yoon further discloses a hollow housing 20 assembly having a top face (top surface 20) at an angled (e.g., angle is equal zero) with respect to a ground and a bottom face pushed inwards into the housing (20) thereby providing an area for placement of the measurement chamber (any surface of the apparatus 20 can provide an area for it to be placed or covered/cladded).  

Examiner notes that claiming an angled surface with respect to a ground may be interpreted more broadly than applicant’s interpretation, as a user can hold the device in any orientation and the system will still have the same function. Therefore, as device  of Yoon can be angled with respect to ground, both arts meets the claim limitation.

Yoon combined with Yong and Xi fail to disclose a bottom face depressed into the housing thereby providing a bottom portion including cladding an area for placement of the measurement chamber.

Kanenari in e.g., fig.4 teaches a bottom face (face of housing 22) that depressed into the housing (22) thereby providing a bottom portion including cladding an area for placement (placement sensor unit 28 and power supply 34).
Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Yoon’s apparatus (modified by Yong and Xi) as taught by Kanenari to have a bottom face depressed into the housing thereby providing a bottom portion for placement of the measurement chamber. One of ordinary skill in the art would know adjusting/modifying a housing depends on the application of air measurement.

Cherin in figures 1, 3A, and 6 teaches providing a bottom portion including cladding (¶0041- chamber 201 that contains measurement device 102 isolated to protect all electric parts) for placement of the measurement chamber (e.g., the top face is pushed inwards as shown in drawings and provide the space for measuring device 102) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface of Yoon’s apparatus (modified by Yong and Xi) as taught by Cherin to providing a bottom portion including cladding. One of ordinary skill in the art would know adjusting/modifying a housing depends on the application of air measurement.




Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong,
and Xi as applied to claim 8 above, further in view of Sundal.

Regarding claim 20 which depends on claim 8,
 Yoon combined with Yong and Xi fail to disclose further comprising: a protective coating for reducing the effect of at least one of electromagnetic and radio waves, in the measurement chamber.

Sundal for example in ¶0069 teaches a protective coating (coating the interior housing parts covering sensors with a conductive film to shield them from electromagnetic noises) for reducing the effect of at least one of: electromagnetic and radio waves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use Sundal’s protective coatings for Yoon’s sensors(modified by Yong and Xi)  if they are sensitive.  One of ordinary skill in the art would know sensitive sensors should be protected from electromagnetic noises (as suggested by Sundal in ¶0069).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, Yong,
and Xi as applied to claim 8 above, further in view of Perlberg (WO 2007103793 A2) and
Muresan (US 20130061692 A1).

Regarding claim 22 which depends on claim 8,

	Yoon combined with Yong and Xi fail to disclose an inlet separator with an opening that gradually reduces in area with a narrower opening into a particulate measurement chamber to cause venturi effect and the outlet separator comprises an opening that gradually increases in area with a narrower opening into a particulate measurement chamber to cause reverse venturi effect, wherein the particulate measurement sensors are placed on an upper wall of the apparatus and wherein the apparatus comprises an electronics system which is isolated from the particulate chamber with the help of an electronics system partition.
Perlberg in e.g., Fig. 1B and P.8 L.29, L.32-33 and P.9 L.5-10 P.15 L.19-20, 24-25, P.16 L.5-12 P.17 L.1-4 teaches using venturi effect to achieve desired flow rate air laden particles passing a filter to obtain slow or faster flow rate depends on the application for different portions of flow passage in inlet or outlet as shown in Fig.1B and described venturi 12. 
Muresan in fig. 1 teaches placing sensor array 28 on upper wall of measurement chamber 6.

Legal precedent has condoned the use of particular examples of what may be considered common sense or ordinary routine practice including changes in shape, see MPEP  2141(I) & 2144.04(IV)(B), and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon’s inlet and outlet ports and use venturi effect as taught by Perlberg to have an inlet separator with an opening that gradually reduces in area with a narrower opening into Yoon’s particulate measurement chamber (modified by Yong and Xi) to cause venturi effect and the outlet separator comprises an opening that gradually increases in area with a narrower opening into Yoon’s particulate measurement chamber to cause reverse venturi effect. One of ordinary skill in the art would know venturi effect is widely used to control the desired flow rate depends on application for example lower the pressure at the exhaust port (Perlberg-P.15 L.24-28) and modify system for a better/more efficient control of flow rate to the system and at least enhance marketability of system.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place Yoon’s sensors (modified by Yong and Xi) on upper wall as taught by Muresan. One of ordinary skill in the art would know depends on the application and desired design sensors can be practiced in different positions.

Examiner takes Official Notice it is common knowledge in the art to isolating electronics system from device chamber with the help of an electronics system partition to protect electric devices for safety concerns and /or similar reasons. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Sundal.

Regarding claim 21 which depends on claim 17,

Yoon fails to disclose further comprising the step of: isolating inlet air from electromagnetic waves or Radio waves.
Sundal for example in ¶0069 teaches a protective coating (coating the interior housing parts covering sensors with a conductive film to shield them from electromagnetic noises) for reducing the effect of atleast one of: electromagnetic and radio waves.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use Sundal’s protective coatings for Yoon’s sensors if they are sensitive. One of ordinary skill in the art would know sensitive sensors should be protected from electromagnetic noises (as suggested by Sundal in ¶0069).


Claims 1 and 17 also are rejected under 35 U.S.C. 103 as being unpatentable over
Kimoto (JP2011013157A “Kimoto”) in view of Yoon.

Kimoto in e.g., Figs.7-8 discloses an air constituent measurement apparatus (e.g., Abstract a measuring device of suspended particulate matter suppressing volatilization of volatile components other than moisture in the suspended particulate matter) for measuring the constituents of inlet air (27 sample inlet and 7 Fine particle-containing air), comprising:
 a measurement chamber (e.g.,40 or 33 in fig.5); 
an air conditioning system (41- ¶0089-CPU 28 generate a control signal based on temperature/humidity measurements and to produce a clean air in predetermined temperature and humidity 8 to be mixed in 17) configured to maintain the humidity of the Inlet (air 7/9) in the measurement chamber (the flow rate control means 36/21/22 controls the humidity, temperature, and pressure measured by the atmospheric measurement means 12 and the mixed air 9 measured by the mixed air measurement means 29/32 so that the humidity of the mixed air 9 falls within the predetermined range. Based on the humidity, temperature, and pressure, the amount of the dry air 8 mixed with the fine particle-containing air 7 is feedback-controlled also ¶0082);
 an inlet separator (e.g.,¶0089- sample inlet 27 sucked and separating mean 2 classify it into air 7 and mixer 17 mixes air 7 with dry conditioned air 8 to generate mixed air 9), wherein the inlet separator separates surrounding air (6) and the inlet air (7/9), to isolate the surrounding air (6) from the inlet air (7/9), and intermittently control the flow (e.g.,¶0089-CPU 28 generate a control signal based on temperature/humidity measurements and to produce a clean air in predetermined temperature and humidity-flow rate of clean air is controlled by the valve 22 and the flow rate is detected by the flow sensor 21 “step S12” also the flow rate of clean air is controlled by the valve 24 and the flow rate is detected by the flow sensor 23”step S16”-) of the surrounding air (6) into the measurement chamber (40/33);
 at least one real-time sensor (Weight measuring means 5) configured to measure a constituent of the inlet air (7/9); and 
an outlet separator (valve 24, pump 25), wherein the outlet separator separates the inlet air (7/9) and the surrounding air (6), to isolate the inlet air (7/9) from the surrounding air (6), and intermittently control the flow of the inlet air into the surrounding (as disclosed in e.g., ¶0089 and based on control signal generated by CPU 28 and based on temperature/humidity measurements by 32 and12).
Kimoto fails to explicitly disclose an air conditioning system configured to maintain the temperature of system. 
Yoon teaches an air conditioning system configured to maintain the temperature of system (e.g., ¶0017-¶0018¶0021 thermoelectric element). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kimoto’s system to maintain both temperature and humidity. One of ordinary skill in the art would know (Kimoto in ¶0006 and ¶0007) that based on the standards (FRM) both temperature and humidity should be maintained, therefore maintaining temperature in a constant temperature increase the accuracy of measurements.

 Regarding claim 17
Kimoto in e.g., Figs.7-8 discloses a method for air constituent measurement comprising the steps of: inletting surrounding air (surrounding air 6 sucked by 27 and classified by 2) into a measurement chamber 40; isolating inlet air from said surrounding air (7/9); conditioning of the inlet air for optimum quantity of temperature and humidity prior to measurement of the constituent of inlet air (41- ¶0089-CPU 28 generate a control signal based on temperature/humidity measurements and to produce a clean air in predetermined temperature and humidity 8 to be mixed in 17); measuring the constituent of inlet air at least one real-time air constituent sensor (5).  
Claim 25 is also rejected under 35 U.S.C. 103 as being unpatentable over Kimoto
and Yoon as applied to claim 1 above, further in view of Martin.

Regarding claim 25 which depends on claim 1,
Kimoto discloses a processing unit (CPU28) being coupled to the particulate measurement (5), and an environmental data measurement subsystems (32/29).
Kimoto fails to disclose a display unit is communicatively coupled with a processing unit and gas measurement system.
Martin teaches a display unit (102) is communicatively coupled with a processing unit (processing system in server 108) and gas measurement system (212-218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Martin’s display and connect it to Kimoto’s processing system modified by Yoon that is connected to different sensors. One of ordinary skill in the art would know is common knowledge in the art to use any processor to a display so user can monitor the results at least for marketability and gas sensors are required to measure gaseous components in air.

Allowable Subject Matter
Claims 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art of record documents, individually or in combination, fail to anticipate or render obvious a housing with solar panel on top face and a ventilation cutout on at least one face of the housing assembly and cladding allowing outflow of air from inside of the hollow housing assembly through natural or forced draft into the surrounding air, in conjunction with the remaining claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ZHU, CN 103785265 A
ZHU in e.g., Fig.1 and ¶0001 and ¶0014 teaches using venturi effect for both air inlet and outlet 3 to achieve desired flow rate in the system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                            

/DANIEL S LARKIN/Primary Examiner, Art Unit 2856